

115 HR 3464 IH: Background Check Completion Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3464IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Clyburn (for himself, Mrs. Beatty, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Butterfield, Ms. Castor of Florida, Mr. Cohen, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mr. DeSaulnier, Ms. Fudge, Mr. Hastings, Ms. Kelly of Illinois, Mr. Kildee, Mr. Langevin, Mr. McGovern, Mr. Meeks, Ms. Norton, Mr. Rush, Mr. Smith of Washington, Mr. Swalwell of California, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit firearms dealers from selling a firearm prior to the completion of a background check.
	
 1.Short titleThis Act may be cited as the Background Check Completion Act of 2017. 2.Prohibition on firearms dealers selling a firearm prior to the completion of a background checkSection 922(t)(1)(B) of title 18, United States Code, is amended—
 (1)by striking (i); (2)by striking ; or and inserting ; and; and
 (3)by striking clause (ii). 